Title: To George Washington from Madame Bobin des Orolles, 22 May 1792
From: Bobin des Orolles, —— (Madame)
To: Washington, George



Sir,
Philadelphia 22d May 1792.

At a moment when the French are accomplishing a Revolution which has raised a flame in their Colonies, insomuch that part of the Inhabitants of St Domingo are obliged to abandon their possessions, I find myself one of the most unhappy among them. My husband & [son] having been disappointed in embarking in the Vessel with me, the affliction into which I am thrown, and the sickness which I experience do not permit me, Sir, to go out and make my respects to you. I find myself obliged to wait the arrival of my husband & [son] in your States before I can acquit myself of that duty. We are Inhabitants of Cul du Sac, A Quarter of Port au Prince, and we consider ourselves peculiarly happy, amidst these unfortunate circumstances, to have been able to land in a country where peace & true liberty reign. The French ⟨a⟩re too precipitate in their movements—they substitu[t]e words for actions—It is not possible in a Country such as St Domingo to adopt the new Government—The Society & Climate are totally different from those of France. We are afflicted at the prospect of the ancient Colony if such tutelary men as You, Sir, do not extend their ⟨h⟩and to it, without which all is lost. I have with me my sister Madme Dérulney who is also an inhabitant of Cul du Sac, and who waits too for her husband, and laments as well as myself her misfortunes & dispairs of being able to render her respects to you. With the most respectful Sentiment I am Sir Your most Obed. & humble Se[rvan]t

Bobindesorolles

